782 N.W.2d 346 (2010)
2010 ND 21
In the Matter of the JUDICIAL VACANCY IN DISTRICT JUDGESHIP NO. 6, with Chambers in Fargo, North Dakota, East Central Judicial District.
No. 20100020.
Supreme Court of North Dakota.
February 17, 2010.
PER CURIAM.
[¶ 1] On January 19, 2010, Governor John Hoeven officially notified the Supreme Court that the Honorable Georgia Dawson, Judge of the District Court, with chambers in Fargo, East Central Judicial District, is resigning effective September 1, 2010. Judge Dawson's resignation and impending retirement will create a vacancy under Section 27-05-02.1, N.D.C.C.
[¶ 2] Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.
[¶ 3] Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with the attorneys, judges and other interested persons in the East Central Judicial District was posted January 20, 2010, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through February 12, 2010. For purposes of the consultation provided for under Section 27-05-02.1, N.D.C.C., this procedure is sufficient for determining the disposition of this vacancy.
[¶ 4] A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed January 26, 2010, by the East Central Judicial District.
[¶ 5] Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-wide weighted caseload data.
[¶ 6] Based on the record before us, this Court determines this office is necessary for effective judicial administration in its present location.
[¶ 7] IT IS HEREBY ORDERED, that Judgeship No. 6 at Fargo in the East Central Judicial District be filled, in the manner provided in N.D.C.C. Chapter 27-25.
[¶ 8] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, MARY MUEHLEN MARING, CAROL RONNING KAPSNER, and DANIEL J. CROTHERS, JJ., concur.